Reinhard, J.
The sole question presented in this case relates to the sufficiency of the information upon motion to quash and in arrest of judgment. The information charges that William E. Brown did, in the county of Eayette and State of Indiana, on a date named, “unlawfully and knowingly have in his possession the meat of a certain diseased and injured animal, to-wit, a steer, then and there, with the unlawful intent to sell the meat of said diseased and injured animal for human food, ” etc.
The section of the statute upon which the information is based provides in substance that whoever sells, or has in his possession with the intent to sell, the meat *25of- any diseased or injured animal shall be fined, etc. R. S. 1894, section 2164 (R. S. 1881, section 2070).
It is objected that the information is defective in that it does not sufficiently charge the appellant’s guilty knowledge.
It was decided by the supreme court in Schmidt v. State, 78 Ind. 41, that to constitute an offense under this statute it must he charged in the indictment or information that the defendant had knowledge of the bad quality of the meat. In that case the information did not contain the charge that the accused “knowingly” had the meat in his possession, the word “unlawfully” alone being used to characterize the act of the defendant. But even that decision was by a divided court, Woods and Elliott, J. J., dissenting upon the ground that when the offense is charged in the language of the statute, as it was in that case, it is sufficient. In the present case, the appellant’s alleged act of having the diseased meat in his possession with the intention of selling the same for human food is charged as having been done both “unlawfully” and “knowingly.” It is therefore not subject to the objection pointed out, even in the light of the case cited.
The appellant, however, relies upon a Massachusetts case, which does seem to support his contention that the use of the word “knowingly” in such a charge is not a sufficient allegation of the defendant’s guilty knowledge of the fact that the meat was diseased. That case, however, was decided under the strict and technical requirements of common law pleadings, it being stated in the opinion itself that the offense must “be set out with the technical precision and accuracy according to the rules of the common law,” etc.
It is scarcely necessary to say that this is not the rule in this jurisdiction. The indictment or information *26is sufficient if it can be understood' therefrom that the offense charged is stated with such a degree of certainty 'that the court may pronounce judgment upon a conviction according to the right of the case. R. S. 1894, section 1824, Subd. 5 (R. S. 1881, section 1755). And no indictment or information is deemed invalid and it shall not be quashed or set aside, nor shall the trial or judgment be arrested, for any defect or imperfection which does not tend to prejudice the substantial rights of the defendant. R. S. 1894, section 1825, Subd. 10 (R. S. 1881, section 1756). Certainty to a common intent is all that the law requires in this State, even in criminal pleadings. Whitney v. State, 10 Ind. 404; McCool v. State, 23 Ind. 127; O’Brien v. State, 125 Ind. 38 (9 L. R. A. 323).
Words used in an indictment or information must be construed in their usual acceptation in common language. R. S. 1894, section 1805 (R. S. 1881, section 1736).
Under the strict rules of common-law-pleading “certainty to a common intent” was not sufficient. Under that system the court would presume the negative of everything not expressly affirmed and the affirmative of everything not expressly negatived; while under our rule of certainty to a common intent, the court will presume in favor of the pleader every proposition which by reasonable intendment, or according to the common use of language, is impliedly included in the pleading, though not expressed. Lay v. State, 12 Ind. App. 362, and authorities cited. Under this more liberal interpretation authorized by our code, we are of opinion that the information in the case before us is sufficient. The charge that the accused “knowingly” had in his possession the diseased meat, etc., would, in our opinion, be understood to mean, in the usual acceptation of *27such words in common language, that he.had the meat in his possession knowing that it was diseased.
Filed November 26, 1895.
An author of acknowledged standing states it as a rule of criminal pleading, based upon no less an authority than Chitty, that the word “knowingly” or “well-knowing,” will supply the place of a positive averment that the accused knew the facts subsequently stated. Bish. Grim. Proced.j section 265.
Judgment affirmed.